Title: To James Madison from George W. Erving, 9 November 1803
From: Erving, George W.
To: Madison, James



Private No 17
Dear Sir
London Novr 9. 1803.
I have been favord with your private letter of June 15th; its inclosures were duly forwarded.
I am very happy to find by the observations which you have made with respect to the impressment of our seamen, that in my letters to Sir Evan Nepean (copies inclosed in my official letter No 23) I have not made use of a language too strong upon this interesting subject. The statement which with Mr Monroes concurrence I have officially submitted to him, & upon which he proposes to ground a note to this government, without being so harsh in Expression, is however perhaps better calculated to succeed in its object: Some amelioration of the present system will doubtless be obtained. It has occurred to me that with respect to the certificates ordinarily granted by the Collectors & called protections, so many inconveniences attend them, that if a proper respect can be secured for our Certified lists it might be better to omit the former altogether: It is known that they have been obtained with the utmost facility they will therefore always be considered as questionable Evidence; men really intitled to them, sometimes by accident or neglect either do not procure or leave them behind; they are frequently sold or transferred; as frequently worn out or lost; a change in the description of the person as to marks complexion or otherwise may happen, & render the certificate on that ground questionable. If we can secure from impressment the Mariners actually Engaged in our service, we have obtained as much as can be desired; the certified lists whether from the United States, or given by a consul (in cases where ships are purchased, or the whole or part of a crew are otherwise wanting) with some regulation as to shipwrecked & sick men, may be sufficient for this purpose. We shoud thus simplify the means of protecting our mariners, & get rid of all the irritating questions now arising out of the various species of protections; as to the few of our men whom they might then procure, they woud generally speaking be of a description which may be best spared; the vagrant & dissolute, those who had broken their contracts & run from their ships; & even the number of these woud doubtless be more then counterbalanced by the number of Englishmen who woud be covered under our certified lists. A dependence upon the Certified lists woud produce these further good Effects; that it woud keep men on board their ships whilst in foreign ports, their Wages woud not be wasted in dissipation but might benefit their families at home; their health woud not be so much Exposed; & upon the whole, the Morals of our seafaring people woud be very essentially improved, an object in a national point of view of extreme importance.
The effect which the Acquisition of Louisiania has produced in this Country in their Estimation of our national consequence & character, as well as the character of our administration, is very gratifying; they are obliged here unequivocally to confess our importance, & that indeed we hold the ballance between them & their Enemy. I do not believe that they have acquired any affection for us, the same old malignity Exists, it will take an age at least to remove it; & indeed whilst they preserve their attachment to the present form of government they must view with jealousy & hatred, the Exercise of a system giving a vast superiority to the United States in all those points upon which they have heretofore founded their own greatness: but their situation is such with relation to France (independant of the present crisis) as to make it absolutely necessary that they shoud observe towards us the most conciliatory & respectful policy; our just rights must be acknowledged & secured, & they will find it necessary to withdraw themselves Entirely from any intrigues in our country, or the support of any political faction in Opposition to the government: Unsupported then by foreign influence; continual Exemplafications of the superior advantages of a genuine republican System, contradicting their tenets & discrediting their conduct, in the view of the people; the federal opposition must necessarily sink into contempt. Most operative in this desirable result must be the late acquisition; the people cannot but contrast the immense advantages which they & their posterity are to derive from a wise & patriotic administration of their affairs according to the true spirit of the constitution, with the Sacrifices they must have made, the burthens with which they must have charged themselves with [sic], & all the risques to which by a foreign war, & probably domestic divisions they woud have been exposed, had the councils of the federalists prevailed; instead of an expensive war of uncertain issue, they repose in a state of secure & flourishing peace; where the frontiers woud have been occupied by a turbulent & dangerous Neighbour, a territory has been acquired which Excludes for ever the possibility of any interruption to our southern settlements; Enabling us at the same time to avail ourselves of the whole of our N. Western territory without injustice to the “native burghers of that desert City” & what on Every account is most desirable, putting an End altogether to the Indian Warfare. These advantages must be obvious to the people, & I presume too that it will be no difficult matter to shew in defiance of the clamor which will be raised as to the price of the Acquisition, that in an Œconomical point of view it is highly beneficial, that the pecuniary resources of the country are in Every way strengthened by it, not only by what is actually gained, but by what is saved of Expenditures that from time to time must have arisen out of a contrary policy. But unanimity Even upon this subject is not to be Expected; The N. England junto will always be opposed to government, they have at one time directed the affairs of the Union, & their influence & consequence have diminished & must still necessarily continue to diminish as the force of southern departments increase.
With respect to their situation in this Country it is indeed very deplorable; they have wantonly Entered into a war with Expectations of continental support (& I am inclined to think of American support) in which they are Eventually disappointed, & with a distraction that there is no accounting for, seem purposely to have closed the door of accommodation after them: A Ministry otherwise of a mild & pacific character, seem by some strange destiny to have assumed the desperation of maniacs, as tho the “devils” of the Wyndhams had entered into them; they have most industriously (by means to be sure not very dignified) worked up the hostility of Buonoparte to a pitch of Phrenetick rage which nothing but their complete overthrow can appease. The reports of all intelligent persons who come from France agree in the certainty of an invasion, & it woud seem that the preparations are much more important & extensive than in this country they are generally supposed to be, & tho the difficulties of crossing the channel with a force of the description prepared for this purpose are very great, & to Escape the Vigilance of the English Squadrons is almost impossible, yet if out of three or four Expeditions of considerable force, only one can effect a landing I look upon the issue to be Extremely hazardous to this Country. What are their means of resistance? their Exertions indeed are very great, as great as the country can bear perhaps; but of the immense force embodied what portion can be supposed fit to Encounter the Armies of Italy! The spirit which actuates their Volunteers is doubtless very commendable, but the habits of their lives & the state of their discipline do not qualify them for the rough Encounters which are to Ensue; Nor is the Energy of the Country to be Estimated by the Extent of the Volunteer system, a very great portion of those who have Enrolled themselves, calculate only upon thus avoiding the greater severities & fatigues of a soldiers life: The “Army of Reserve” bill may be said to have raised the Volunteers. This latter mode of raising an Extraordinary force is worth attention: it is a Measure very judiciously calculated to add to the regular troops of the Country on an Emergency, & in a way the least likely to produce inconvenience. Each County is directed to raise a certain number of men in proportion to their Regular militia; the men so raised do not form a seperate body but are annexed to & do duty with the regiments of the line; they are thus more readily & more effectually drilled; they soon acquire the habits of a soldiers life & very frequently an attachment to it; & sufficient numbers to fill up or add to the strength of the regiments may from time to time be Easily induced by a little additional bounty to inlist for permanent service & the regiments may also be made more perfect as to the quality of the men, because, the Officers will have an opportunity of selecting the best from these supernumeraries.
Whatever representations are made respectg the state of Ireland, the government certainly do not feel secure in that quarter, & are prudently withdrawing the Native regiments to supply their place with English troops. The Parliament are to meet on the 22d, some change or amendment seems to be contemplated in the Ministry: Lord Hawkesbury is to go into the house of Peers, to resist Ld Grenville; who is to Supply his place in the Lower house is altogether a mystery; Mr Fox is spoken of, if he shoud be admitted they may yet be saved from the ruin which seems to hang over them; he is perhaps the only man who can with consistency make advances towards an accommodation, nor is it probable that he will Enter into the ministry with any other view; if reasonable overtures shoud be rejected he then also with perfect consistency may prosecute the War. Neither of the continental powers shew any disposition to interfere in this contest. Even Spain & Portugal will be suffered to remain Neuter, France profiting more by their pecuniary aid than she coud do by their Arms, & England not being willing to give up such commerce as she is yet able to carry on with them. The Russian Cabinet is Said to be unsteady, but the pupil of La Harpe has French if not republican propensities; without him Prussia cannot move whatever her disposition, nor does she shew any hostile [sic] to France. Austria has already smarted too severely to undertake another Crusade. The Porte seems to be a victim devoted to satisfy the rapacious views of all. Tho thank God we are removed from these scenes, & our fate is not implicated in the prosperity or ruin of Either of these powers; yet I have thus dwelt upon their affairs, presuming that at this momentous crisis, every opinion must at least interest your curiosity; but more important facts & observations you will get from Mr Monroe. I am Dear Sir Most respectfully & sincerely your ob st
George W Erving
I beg you to have the goodness to acquaint Mr Gallatin that I have recd & forwarded immediately by way of Rotterdam his last letter to Mr De Wolf, forwarded by him with a note dated 17t Sepr. Will you be so obliging when next I have the pleasure of hearing from you to inform me if possible of the Numbers of my unofficial letters which have reached you, for I am very apprehensive that one or two of them concerning the safety of which I am particularly anxious have miscarried.
20th. The Halcyon being delayed affords me an opportunity of saying that accounts have arrived (unofficial) of a change in the Russian Ministry, which the people here construed to be favorable to them; which however I am persuaded will prove directly the reverse as Woronzow is said to be dismissed. Lord Hawksbury is created by his old Title.
GWE
 

   
   RC (MHi: Winthrop Family Papers).



   
   Letter not found.



   
   See Erving to JM, 28 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:465–68 and n. 5).



   
   Shakespeare, As You Like It, 2.1.23 (RiversideG. Blakemore Evans, ed., The Riverside Shakespeare (Boston, 1974).).



   
   Erving probably referred to William Windham, secretary at war under Pitt from 1794 to 1801, whose hatred of the French Revolution and distrust of Napoleon underlay his support for French royalists, his opposition to the Treaty of Amiens, and his support of the renewal of the war (Thorne, History of Parliament, 5:608–34).



   
   Erving referred to 43 Geo. 3, c. 82, which provided for the raising of a home defense force separate from and in addition to the militia and the regular army (Tomlins et al., Statutes of the United Kingdom, 1:888–96). For a discussion of the success of the bill, see Richard Glover, Britain at Bay: Defence against Bonaparte, 1803–14 (London, 1973), pp. 133–36.



   
   Alexander I had for a tutor the Swiss republican Frédéric-César de La Harpe, a follower of Rousseau, who instructed his royal pupil according to liberal French principles (Palmer, Alexander I, pp. 6–7, 8–9, 10–11, 20).



   
   Although Alexander’s anglophile foreign minister Aleksandr Romanovich Vorontsov retained his title until his death in 1805, his influence on Russian foreign policy decreased during 1803, and in February 1804 he retired to his estate for reasons of health (Grimsted, Foreign Ministers of Alexander I, pp. 95–97, 99–100).



   
   In November 1803 Robert Banks Jenkinson, Lord Hawkesbury, was raised to the peerage, becoming Baron Hawkesbury and a member of the House of Lords.


